Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.
Response to Arguments
Applicant's amendments filed on 10/18/2022 overcome all the rejections set forth in the previous Office Action. Applicant's arguments filed on 10/18/2022 have been fully considered but they are not persuasive. The Office has thoroughly reviewed Applicants' arguments which are moot in view of the new ground(s) of rejection necessitated by the filed amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 18 and 23-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites "if the subsequent feature authenticity identification output is within the preselected range automatically repeating, by utilizing instructions stored in the memory and executed by the processor of the identification server, the steps j) and l)". It is unclear what this limitation means. First of all, since only the steps j) and l) are repeated and the step k) is not, the “subsequent feature authenticity identification output” is not generated in this new round of repeating and the result of the step l) is therefore the same as before. The loop keeps going and becomes an endless loop. Secondly, even if the step k) is included in the repeating operation, i.e., “the steps j) and l)” are interpreted as “the steps j)-l)”, the repeating operating will never end unless “the subsequent feature authenticity identification output” is not within a preselected range. If “the subsequent feature authenticity identification output” is within the preselected range, the steps j) and l) (or, j)-l)) will be repeated according to the recited limitation. Thirdly, as a result of the above two issues, the last limitation will never be executed since its conditional requirement (i.e., the “if” statement) will always be false. It is unclear why this last claim limitation is there.
Claims 23-31 depend on claim 18 and are therefore rejected for the same reasons as for claim 18.
It is unclear how to interpret the recited claim limitations in the amended claim 18. In order to advance the prosecution, for the rest of this office action, the Office will interpret the amendment as to effect the operations (or executing algorithms) in series rather than in parallel as argued by applicant on page 12 of Remarks or as shown in Fig. 22 of the instant application. As a note to the applicant, this interpretation does not overcome the 112(b) issues raised above but is merely to advance the prosecution.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted. 
Sharma et al., US 20170032285 A1, published on 2017-02-02, hereinafter Sharma, 
Jezorek et al., US 11042869 B1, issued on 2021-06-22, filed on 2014-09-30, hereinafter Jezorek, 
Sabe et al., US 20070217688 A1, published on 2007-09-20, hereinafter Sabe, and
Wang et al., US 20190102873 A1, published on 2019-04-04, filed on 2018-09-10, hereinafter Wang.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 24-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, in view of Jezorek, and further in view of Sabe.
Regarding claim 18, Sharma discloses a method for identifying authenticity of an object with a user device having a user device processor and a user device memory, (Sharma: Abstract, [0002, 0006-0010, 0028, 0030, 0032-0033], Figs. 16 and 18. “[0033] Exemplary embodiments of the present invention may use a handheld, low-cost device to capture microscopic images of various objects. Novel supervised learning techniques may then be used, at the microscopic regime, to authenticate objects by classifying the microscopic images extracted from the device.”) wherein the method comprises the steps of: 
a) providing, in an identification server, a reference identification algorithm trained with reference image data of an original object; (Sharma: [0032-0033, 0081, 0100]. “A combination of supervised learning techniques may be used. These techniques may include one or more of the following: (i) SVM based classification using bag of visual words by extracting features based on histogram of oriented gradients, (ii) classifying using multi-stage convolutional neural networks by varying the kernels (filters), sub-sampling and pooling layers, here, different architectures (e.g. configuration of stages) may be used to decrease the test error rate, and (iii) classification using anomaly detection techniques, by ranking vectors corresponding to their nearest neighbor distances from the base vectors.” [0033] “Once trained, cross validated and tested the model may ready for the authentication phase.” [0081] “The machine learning technique uses the training data to generate a mathematical model 307 and computes the model to fit the training data 308.” ([0100], Fig. 3))
b) taking, by utilizing image taking instructions stored in the user device memory and executed by the user device processor, target images of the object Sharma: Figs. 16 and 18. [0033, 0082] “[0033] Exemplary embodiments of the present invention may use a handheld, low-cost device to capture microscopic images of various objects.”)
c) receiving, in the identification server, the target images of the object from the user device over a communication network; (Sharma: Figs. 16-18. [0033, 0082] “[0082] As shown in FIG. 16, during the authentication phase the steps may be performed as follows. … (iii) the user captures the image (or multiple images) using the app and uploads it to the server in 1602, …”)
d) processing, by utilizing instructions stored in the memory and executed by the processor of the identification server, the target images with the reference identification algorithm trained with the reference image data of the original object; (Sharma: Figs. 3 and 16-18. [0032-0033, 0082])
e) generating, by utilizing the reference identification algorithm and instructions stored in the memory and executed by the processor of the identification server, an authenticity identification output in the identification server; (Sharma: “[0082] As shown in FIG. 16, during the authentication phase the steps may be performed as follows. … (iv) in a few seconds the server responds with a message saying the object the was either “Authentic” or “Fake” in 1603.”) and 
f) sending, by utilizing instructions stored in the memory and executed by the processor of the identification server, an authenticity identification response based on the authenticity identification output from the identification server to the user device, (Sharma: [0082])
the step a) further comprises a step of: providing, in the identification server, two or more feature identification algorithms trained with the reference image data of the original object as the reference identification algorithm for identifying separate features of the original object; (Sharma: Figs. 14-15, [0062-0063]. 1402 in Fig. 14 shows at least 4 algorithms (Convnet1-Convnet4) and 1502 in Fig. 15 shows at least 3 algorithms (Convnet1-Convnet3), which are trained according to Fig. 3.)
the step d) further comprises: processing, by utilizing instructions stored in the memory and executed by the processor of the identification server, the target images with the two or more feature identification algorithms trained with the reference image data of the original the object; (Sharma: Figs. 14-15, [0032-0033, 0062-0063]. “Using these characteristics, distinct groups of objects may be classified and differentiated as authentic or inauthentic.” [0032]. “[0033] Exemplary embodiments of the present invention may use a handheld, low-cost device to capture microscopic images of various objects. Novel supervised learning techniques may then be used, at the microscopic regime, to authenticate objects by classifying the microscopic images extracted from the device. A combination of supervised learning techniques may be used.” “[0063] … This ensemble approach of combining results from multiple models may be used in differentiating image classes across multiple features. The final result is the average or mean of the results across the entire the ensemble.”) wherein the step of processing the target images with one of the two or more feature identification algorithms comprises steps of: 
g) comparing, by utilizing instructions stored in the memory and executed by the processor of the identification server, one feature of the target images with the reference image data utilizing the one of the two or more feature identification algorithms; (Sharma: “[0039] … The visual words of a candidate image of an item Which needs to be classified as authentic or non-authentic can be compared with a baseline or training image (which has its own set of visual words) to classify the candidate image.”)
h) generating, by utilizing instructions stored in the memory and executed by the processor of the identification server, a first feature authenticity identification output in the identification server; (Sharma: Fig. 1, 2003-2005 in Fig. 2, and [0033-0034]. “[0034] … a new microscopic image may be classified using the same procedure to verify if the image of the item, and therefore the item, is authentic or not.” The output of any of 2003-2005 can be considered as a first feature authenticity identification output) and 
i) based on the first feature authenticity identification output, if the first feature authenticity identification output is not within a preselected range, automatically sending, by utilizing instructions stored in the memory and executed by the processor of the identification server, the authenticity identification response based on the first feature authenticity identification output from the identification server to the user device; (Sharma: 2003-2006 in Fig. 2, 1603 in Fig. 16 and [0082, 0096-0097]. The authenticity identification response based on 2003-2005 is provided (2007) and the claimed “first feature authenticity identification output” can be the output from any of 2003-2005.) and 

j) comparing, by utilizing instructions stored in the memory and executed by the processor of the identification server, a subsequent feature of the target images with the reference image data utilizing one of the two or more feature identification algorithms; (Sharma: 2003-2006 in Fig. 2. If first feature is mapped to the features in bags of words technique 3003 ([0039], see discussions above), a subsequent feature can be any feature from CNN 2004 ([0039, 0048, 0054, 0056, 0064] or Anomaly/Novelty Detection 2005 ([0086]). More generally, if first feature is mapped to a feature of one of the three techniques 2003-2005, the subsequent feature can be any feature of the other two techniques.)
k) generating, by utilizing instructions stored in the memory and executed by the processor of the identification server, a subsequent feature authenticity identification output in the identification server; (Sharma: Fig. 1, 2003-2005 in Fig. 2. Again, if first output is mapped to the output of BoW 2003 in Fig. 2, a subsequent output can be the output of any of the other two techniques 2004-2005.) and 
l) based on the subsequent feature authenticity identification output, if the subsequent feature authenticity identification output is not within a preselected range automatically sending, by utilizing instructions stored in the memory and executed by the processor of the identification server, the authenticity identification response based on the subsequent feature authenticity identification output from the identification server to the user device; (Sharma: 2003-2006 in Fig. 2, 1603 in Fig. 16 and [0082, 0096-0097]. The authenticity identification response based on 2003-2005 is provided (2007) and the claimed “first feature authenticity identification output” can be the output from any of 2003-2005.) and 

if the subsequent feature authenticity identification output is within a preselected range sending, by utilizing instructions stored in the memory and executed by the processor of the identification server, a final authenticity identification response based on the subsequent feature authenticity identification output from the identification server to the user device. (Sharma: 2003-2006 in Fig. 2, 1603 in Fig. 16 and [0082, 0096-0097]. Output from 2006 is mapped to the claimed “final authenticity identification response”.)
Sharma does not disclose explicitly taking target images of the object in different angles, which is, however, well known and commonly practiced in the image processing art as evidenced by the disclosure of Jezorek. (Jezorek: col. 8, lines 10-12 (110 in Fig. 1); col. 26, lines 8-9; col. 30, lines 2-4 (1502 in Fig. 15); col. 35, lines 21-24 (1902 in Fig. 19). “For instance, the application may instruct the user of the mobile device 110 to capture one or more images of the 3-D payment object 108 from various angles.” (col. 8, lines 10-12). “As part of the request, a recipient may be required to scan the payment object from different angles such that the captured images of the payment object may be analyzed to determine whether the payment object is authentic.” (col. 35, lines 21-24))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma’s disclosure with Jezorek’s teachings by combining the method for identifying authenticity of an object with a user device (from Sharma) with the technique of taking target images of the object in different angles (from Jezorek) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for identifying authenticity of an object with a user device would still work in the way according to Sharma and the technique of taking target images of the object in different angles would continue to function as taught by Jezorek. In fact, the inclusion of Jezorek's technique of taking target images of the object in different angles would provide a practical and/or alternative implementation of the method for identifying authenticity of an object with a user device and thus would make the method much better and more flexible. 
The only difference between the combination of Sharma and Jezorek or Sharma {modified by Jezorek} is that the different feature identification techniques or operations (e.g., feature identification algorithms in 2003-2005 in Fig. 2) of Sharma are carried out in parallel while the claimed feature identification algorithms are carried out in series, e.g., executing first algorithm, executing second algorithm based on results of the first algorithm, executing third algorithm based on results of the second algorithm, so on and so forth, as exemplified by the recited conditional claim limitation such as “if the first feature authenticity identification output is within a preselected range, performing steps j-l)” and “if the subsequent feature authenticity identification output is within a preselected range automatically repeating, by utilizing instructions stored in the memory and executed by the processor of the identification server, the steps j) and l)”. However, executing feature identification algorithms disclosed by Sharma in series rather than in parallel as shown in Fig. 2 of Sharma is well known and commonly practiced in the field of image processing for object detection as evidenced by the prior art of Sabe. (Sabe: Fig. 5 shows feature discriminators organized in parallel and Fig. 10 shows these same discriminators organized in series. Fig. 10 explicitly shows two results of executing each discriminator (see Fig. 11), with an “N” result corresponding to the claimed “not within a preselected range” and a “Y” result corresponding to the claimed “within a preselected range” and thus continuing to the next discriminator (i.e., the recited step j) of comparing a subsequent feature with the reference image data)).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma {modified by Jezorek}’s disclosure with Sabe’s teachings by combining the method for identifying authenticity of an object with a user device (from Sharma {modified by Jezorek}) with the technique of executing identification or discrimination algorithms in series (from Sabe) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for identifying authenticity of an object with a user device would still work in the way according to Sharma {modified by Jezorek} and the technique of executing identification or discrimination algorithms in series would continue to function as taught by Sabe. In fact, the inclusion of Sabe's technique of executing identification or discrimination algorithms in series would provide a practical and alternative implementation of the method from Sharma {modified by Jezorek} and thus would make the method for identifying authenticity of an object with a user device much better and more flexible. 
Therefore, it would have been obvious to combine Sharma with Jezorek and Sabe to obtain the invention as specified in claim 18.
Regarding claim 24, Sharma {modified by Jezorek and Sabe} discloses the method for identifying authenticity of an object according to claim 18, wherein the method further comprises step m): 
sending, by utilizing instructions stored in the user device memory and executed by the user device processor of the user device, the target images of the object from the user device to the identification server; (Sharma: Figs. 16-18. [0033, 0082] “[0082] As shown in FIG. 16, during the authentication phase the steps may be performed as follows. … (iii) the user captures the image (or multiple images) using the app and uploads it to the server in 1602, …”) or 
taking, by utilizing image taking instructions stored in the user device memory and executed by the user device processor of the user device, the target images of the object with an imaging device in the user device on request by a user of the user device; or 
taking, by utilizing image taking instructions stored in the user device memory and executed by the user device processor of the user device, the target images of the object with an imaging device in the user device on request by a user of the user device and sending, by utilizing instructions stored in the user device memory and executed by the user device processor of the user device, the target image of the object from the user device to the identification server. 
Regarding claim 25, Sharma {modified by Jezorek and Sabe} discloses the method for identifying authenticity of an object according to claim 24, wherein the step m) further comprises: 
sending, by utilizing instructions stored in the user device memory and executed by the user device processor of the user device, the target images of the object from the user device to the identification server with a user interface in the user device on request by a user of the user device; (Sharma: Figs. 16-18. [0033, 0082] “[0082] As shown in FIG. 16, during the authentication phase the steps may be performed as follows. … (iii) the user captures the image (or multiple images) using the app and uploads it to the server in 1602, …”) or 
providing, by utilizing instructions stored in the user device memory and executed by the user device processor of the user device, an identifier of the object in a user interface on request by a user of the user device;
sending, by utilizing instructions stored in the user device memory and executed by the user device processor of the user device, the target images of the object and the identifier from the user device to the identification server with the user interface on request by a user of the user device; 
automatically selecting, by utilizing instructions stored in the memory and executed by the processor of the identification server, the reference identification algorithm corresponding the identifier.
Regarding claim 26, Sharma {modified by Jezorek and Sabe} discloses the method for identifying authenticity of an object according to claim 18, wherein the method further comprises a step of: 
storing, by utilizing instructions stored in the memory and executed by the processor of the identification server, the authenticity identification response to a target image database in one or more storage devices in the identification server; (Sharma: Figs. 16-17, [0082]) or 
storing, by utilizing instructions stored in the memory and executed by the processor of the identification server, the authenticity identification response to a target image database in one or more storage devices connected to the identification server over a communication network. 
Regarding claim 27, Sharma {modified by Jezorek and Sabe} discloses the method for identifying authenticity of an object according to claim 18, wherein the step a) comprises: 
providing at least one original object database, stored in one or more storage devices, for one or more object profiles, each comprising original object data of an original object; (Sharma: [0067, 0072-0079, 0098])
creating, with an administrator device, an object profile on a request by an administer for an original object, the object profile comprising original object data of the original object, and storing the object profile to the at least one original object database in the one or more storage devices; (Sharma: [0009, 0032, 0067, 0072-0079, 0098])
receiving one or more original object images as reference image data to an identification server over the communication net-work; (Sharma: [0067, 0072-0079, 0098, 0100, 0113].)
providing a basic identification algorithm from an algorithm service; (Sharma: architectures of classifiers before training ([0007-0008, 0040-0046], Figs. 3 and 5-9) are interpreted as the claimed “basic identification algorithm”.)
applying, by utilizing instructions stored in the memory and executed by the processor of the identification server, the one or more original object images as input data to the basic identification algorithm; (Sharma: Figs. 3-4)
generating, by utilizing instructions of the algorithm service, from the input data the reference identification algorithm of the original object by training the basic identification algorithm with the one or more original object images; (Sharma: Figs. 3-4) and 
connecting, by utilizing instructions stored in the memory and executed by the processor of the identification server, the reference identification algorithm of the original object to the object profile in the at least one original object database, stored the in one or more storage devices. (Sharma: Abstract, [0032-0033, 0082, 0100-0101])
Regarding claim 28, Sharma {modified by Jezorek and Sabe} discloses the method for identifying authenticity of an object according to claim 27, wherein receiving the one or more original object images as the reference image data to the identification server comprises: 
sending, by utilizing instructions stored in a memory and executed by a processor of the administrator device, the one or more original object images as the reference image data to the identification server over the communication network; and receiving the one or more original object images as the reference image data to the identification server over the communication network; (Sharma: Abstract, [0006, 0067, 0072-0079, 0098, 0100, 0113].) or 
taking, by utilizing instructions stored in a memory and executed by a processor of the administrator device, the one or more original object images of the original object with an imaging device in the administrator device on request of the administrator; sending, by utilizing instructions stored in a memory and executed by a processor of the administrator device, the one or more original object images as the reference image data to the identification server over the communication network; and receiving the one or more original object images as the reference image data to the identification server over the communication network. 
Regarding claim 30, Sharma {modified by Jezorek and Sabe} discloses the method for identifying authenticity of an object according to claim 27, wherein applying the one or more standardized original images as input data to the basic identification algorithm comprises: generating, by utilizing instructions of the algorithm service, the two or more feature reference identification algorithms for identifying separate features of the original object; or generating, by utilizing instructions of the algorithm service, the two or more separate feature reference identification algorithms for identifying separate features of the original object; or generating, by utilizing instructions of the algorithm service, the reference identification algorithm comprising the two or more feature reference identification algorithms for identifying separate features of the original object. (Sharma: Convnet1-Convnet3 in Figs. 14-15 are generated through training according to Figs. 3-4. [0062-0063, 0100-0101]) 
Regarding claim 31, Sharma {modified by Jezorek and Sabe} discloses the method for identifying authenticity of an object according to claim 27, wherein the method further comprises: creating, with an administrator device, at least two object sub-profiles on a request by the administer for the original object, the at least two object sub-profiles comprising original object data of the original object, storing the at least two object sub-profiles to the at least one original object database in one or more storage devices, and connecting the at least two object sub- profiles to each other or to the object profile; receiving one or more original object images as reference image data to an identification server over a communication network for each of the at least two object sub-profiles, respectively; providing a basic identification algorithm from the algorithm service for each of the at least two object sub-profiles; applying, by utilizing instructions stored in the memory and executed by the processor of the identification server, the one or more original object images as input data to one basic identification algorithm, respectively; generating, by utilizing instructions of the algorithm service, a reference identification algorithm of the original object for each of the at least two sub-profiles, respectively; and connecting, by utilizing instructions stored in the memory and executed by the processor of the identification server, each reference identification algorithms of the original object to respective object sub-profile in the at least one original object database, stored in one or more storage devices. (Sharma: Figs. 3-4 and 14-17. [0009, 0032-0033, 0067, 0072-0079]. The claimed “object sub-profiles” are interpreted as the types of an object (such as types of leather or types of fabric))

Claims 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma {modified by Jezorek and Sabe} as applied to claims 19 and 27, respectively, and further in view of Wang.
Regarding claim 23, which depends on claim 19, Sharma {modified by Jezorek and Sabe} does not disclose explicitly creating, by utilizing instructions stored in a memory and executed by a processor of the identification server, one or more standardized target images by image pre-processing the target image; or creating, by utilizing instructions stored in the user device memory and executed by the user device processor of the user device, one or more standardized target images by image pre- processing the target images in the user device, which is, however, well known and commonly practiced in the image processing art as evidenced by the prior art of Wang. (Wang: 410 in Fig. 4. “The system can further pre-process the captured images (operation 410). Pre-processing a captured image can include rotating or cropping the image. Because a camera may vibrate or be slightly out of focus while capturing an image, the captured image can be blurry. Moreover, the captured image may include content in addition to the to-be-identified object. Pre-processing the image can include correcting the image to reduce blurriness caused by camera motions and cropping the image to eliminate the additional content. In some embodiments, the system can rotate the captured image such that the to-be-identified object in the captured image can have a predetermined orientation.” [0052].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma {modified by Jezorek and Sabe}’s disclosure with Wang’s teachings by combining the method for identifying authenticity of an object with a user device (from Sharma {modified by Jezorek and Sabe}) with the technique of creating standardized target images by pre-processing the target image (from Wang) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for identifying authenticity of an object with a user device would still work in the way according to Sharma {modified by Jezorek and Sabe} and the technique of creating standardized target images by pre-processing the target image would continue to function as taught by Wang. In fact, the inclusion of Wang's technique of creating standardized target images by pre-processing the target image would provide a practical and/or alternative implementation of the method for identifying authenticity of an object with a user device and thus would make the method much better and more flexible since it would be much more effective to process the standardized and cleaned up target image. 
Therefore, it would have been obvious to combine Sharma {modified by Jezorek and Sabe} with Wang to obtain the invention as specified in claim 23.
Regarding claim 29, Sharma {modified by Jezorek and Wang} discloses the method for identifying authenticity of an object according to claim 27, wherein the method further comprises creating, by utilizing instructions stored in the memory and executed by the processor of the identification server, one or more standardized original images by image pre-processing the one or more original object images before applying the one or more original object images as input data to the basic identification algorithm for generating the reference identification algorithm by training the basic identification algorithm with the one or more original object images. (Sharma: Figs. 3-4) (Wang: 410 in Fig. 4 and [0052].)
The reasoning and motivation to combine Sharma {modified by Jezorek and Sabe} with Wang are similar to those of claim 23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Le Henaff (US 20180349695 A1): System and method for detecting the authenticity of products by detecting a unique chaotic signature. Photos of the products are taken at the plant and stored in a database/server. The server processes the images to detect for each authentic product a unique authentic signature which is the result of a manufacturing process, a process of nature etc. To detect whether the product is genuine or not at the store, the user/buyer may take a picture of the product and send it to the server (e.g. using an app installed on a portable device or the like). Upon receipt of the photo, the server may process the receive image in search for a pre-detected and/or pre-stored chaotic signature associated with an authentic product. The server may return a response to the user indicating the result of the search. A feedback mechanism may be included to guide the user to take a picture at a specific location of the product where the chaotic signature may exist. (abstract)

    PNG
    media_image1.png
    230
    479
    media_image1.png
    Greyscale

Kerver (US 20180114393 A1): A method of verifying an authenticity of a printed item includes: photographing the printed item to obtain a photographic image of the printed item, retrieving reference data of the printed item, the reference data including a reference image of the printed item, determining a test noise parameter from the photographic image of the printed item, determining a reference noise parameter from the reference image, comparing the test noise parameter of the photographic image of the printed item to the reference noise parameter of the reference image, and determining an authenticity of the printed item from a result of the comparing. The determining the authenticity of the printed item from the result of the comparing may include establishing from the reference noise parameter of the reference image and the test noise parameter of the printed item. (abstract)
Callegari et al. (US 20160300107 A1): A method of authenticating a product by taking an image of the product and comparing the image with a reference image of a genuine product taken previously to determine if the products in the two images are the same. The two images are captured under substantially similar conditions so that the two images are as similar as possible prior to the comparison. The two images are processed in order to calculate for each of them a list of significant points. The significant points are compared to determine a degree of correspondence between the significant points. An answer is output indicating the authenticity of the product based on the degree of correspondence. Some of the matching significant points may be used to define a common coordinate system for the two images. The two lists of significant points may be compared in this common coordinate system. (abstract)
[0078] FIGS. 8A to 8D show significant points and matches of significant points for a reference image and for a check image to be compared with the reference image, wherein FIG. 8A shows significant points determined for the reference image, the significant points being marked with a small black cross, FIG. 8B shows significant points determined for the check image, FIG. 8C shows the significant points of the reference image which match with significant points of the check image, and FIG. 8D shows the significant points of the check image which match with significant points of the reference image;

    PNG
    media_image2.png
    433
    554
    media_image2.png
    Greyscale

Hofsaess et al. (US 20150243006 A1): For identifying an original object comprising a surface essentially made of a first substance in a forgery-proof way, atoms of a second substance not soluble in the first substance are deposited on the surface. The surface is subjected to a beam of energized atoms providing movability to the atoms of the second substance in the surface to allow for a nucleation of a phase separation of a phase, in which the atoms of the second substance are concentrated. Then, an image of a surface pattern originating from the nucleation of the phase separation is taken and stored as a identifier for the original object. When a comparison image of a surface pattern of some object supposed to be the original object is compared to the identifier, the object is confirmed as being the original object, if the surface patterns in the identifier and the comparison image are identical. (abstract)

    PNG
    media_image3.png
    634
    319
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    507
    346
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    201
    218
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    164
    348
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669